t c summary opinion united_states tax_court robert rene jimenez petitioner v commissioner of internal revenue respondent docket no 25190-06s filed date robert rene jimenez pro_se sarah a herson for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether for petitioner is entitled to dependency_exemption deductions for his two children a child_tax_credit and head_of_household filing_status background some of the facts have been stipulated and are so found the stipulations of facts attached exhibits and supplemental exhibits are incorporated herein by this reference petitioner resided in california when he filed his petition petitioner earned a bachelor’s degree in history and sociology from the university of arizona and a master’s degree in sociology from the university of michigan on a date not provided in the record petitioner married claudia flores de jimenez they had two children together f born in and r born in petitioner enrolled in a ph d program at the university of michigan but the couple decided to move to los angeles where petitioner planned to continue his ph d program however because his income was limited to a fellowship stipend the plan proved impractical petitioner stopped his ph d the names of minor children are redacted see rule a studies and became active in the local community becoming for example president of a local parents’ advisory council the marriage deteriorated causing ms jimenez to move out of their joint residence on date she initially left the children in petitioner’s custody while she settled into a residence in an adjacent town to miles away during december ms jimenez stopped by on an irregular schedule to spend time with the children to make her visits more consistent on date the couple signed a separation agreement that petitioner had prepared the agreement provided in pertinent part that they would maintain joint legal and physical custody of the children formalized the times ms jimenez would have custody and established petitioner’s home as the children’s primary residence the agreement also provided that ms jimenez would have to provide child_support if her income exceeded dollar_figure which it did not during or on date petitioner leased a two-bedroom apartment on the bottom floor of a two-story 22-unit apartment complex the rental agreement listed the two children as residing there petitioner’s mother rebecca zavala was the manager of the apartment complex and lived with her husband in a house next door in petitioner’s rent was about dollar_figure per month the proximity to the children’s grandmother proved to be convenient to everyone involved on days when petitioner had custody ms zavala would drive the children to and from school or from sports activities after school and she looked after the children until petitioner returned home from work the schools were about a to 20-minute drive from her home similarly on days when it was ms jimenez's turn to have custody ms zavala would continue to drive the children to and from school or from sports activities and when it was petitioner’s turn to have custody ms jimenez would pick up and return the children to ms zavala’s home when school was out on holidays or in summer and it was ms jimenez’s day for custody ms zavala would typically drop off the children at ms jimenez’s residence and ms jimenez would return the children to ms zavala’s home during the weekends ms zavala would also look after the children and shuttle them to weekend activities for example ms zavala served as a team mother in a weekend softball league in date ms jimenez petitioned the superior court of the state of california for the county of los angeles for dissolution of the marriage in date petitioner filed a motion for an order to show cause with respect to custody of the children on date ms jimenez and petitioner each appeared without an attorney at a hearing before the los angeles court to determine formal custody arrangements for the children court-appointed counsel for the children also appeared on date the los angeles court issued an order granting joint legal and physical custody of the children and splitting the children’s time between the two parents in summary the court placed custody with ms jimenez on wednesdays thursdays and sundays totaling three-sevenths or percent of the week while petitioner had custody for the other percent with respect to schooling the date los angeles court order decreed that f should remain a student at la primaria elementary until f completed the third grade at which time the parties should cooperate in sending f to mulhill elementary_school the court also ordered that r should remain a student at mulhill elementary_school the court set a followup conference for date during petitioner worked in two capacities for the university of california cooperative extension in the first half of the year he served as a center director for at-risk youth at a set of housing projects and in the second half of the year he served as an associate director providing social services within the same housing projects ms jimenez worked for hometown buffet earning around dollar_figure per hour plus tips the custody arrangements continued into ms jimenez eventually secured representation and the parties conducted a conference on date with the los angeles court petitioner appeared without counsel the los angeles court conducted a modification hearing on date at which petitioner did not appear on date the los angeles superior court filed an order after hearing on ms jimenez’s order to show cause re custody support and attorney’s fees the court awarded primary care of the two children to ms jimenez and awarded her custody for percent of the time and the remaining percent to petitioner the court modified the existing custody order because of changes in circumstance namely the children needed ms jimenez to help them with their schoolwork during the week and a change in ms jimenez’s work schedule allowed her to drop off and pick up the children from school daily additionally the court found that petitioner earned about dollar_figure per month while ms jimenez earned about dollar_figure per month resulting in the court’s awarding ms jimenez child_support of dollar_figure per month and spousal support of dollar_figure per month the court also found that petitioner was in arrears by dollar_figure in combined child and spousal support the court ordered petitioner to pay dollar_figure of ms jimenez’s attorney’s fees and garnished petitioner’s wages to make up the arrearage and to pay his share of the attorney’s fees petitioner regarded the los angeles court’s order as unlawful and appealed unrepresented to the california court_of_appeals the record is silent with respect to the outcome of the appeal on date the los angeles superior court entered minutes to clarify the date order with respect to choice of school and vacation permission the court awarded ms jimenez the choice of school and granted her request that r attend la primaria elementary_school starting in the fall of the court also allowed ms jimenez to take the children for a 7-day vacation and granted petitioner a similar uninterrupted 7-day period in july august or september as long as his timing did not interrupt the vacation plans of ms jimenez or the children’s schooling the months that followed were highly contentious between the parties petitioner did not take the children on vacation however ms jimenez took the children to mexico in date petitioner attempted to obtain an ex_parte abduction prevention order from the los angeles court but the court denied his motion at times petitioner refused to timely return the children causing ms jimenez to contact the police at other times petitioner insisted on seeing the children and he called the police in date the los angeles court served petitioner with a contempt of court notice for failing to comply with the date court order the couple formally divorced in petitioner timely filed his federal_income_tax return as a head_of_household claiming two dependency_exemption deductions for the children and a child_tax_credit of dollar_figure he reported wages of dollar_figure ms jimenez also filed her own separate individual federal_income_tax return claiming the two children as her dependents respondent examined petitioner’s tax_return because ms jimenez was the custodial_parent and had claimed the children as dependents respondent disallowed petitioner’s dependency_exemption deductions for the two children respondent also disallowed petitioner’s child_tax_credit and adjusted petitioner’s filing_status to single which caused a statutory reduction in petitioner’s standard_deduction amount as a result respondent issued a notice_of_deficiency dated date determining a federal_income_tax deficiency for of dollar_figure petitioner timely petitioned this court requesting that the court accept his federal_income_tax return as originally filed at the conclusion of the trial respondent requested that the court hold the record open for an additional days for the parties to obtain a copy of the los angeles court’s date order and a copy of the children’s school records for we granted the request and ordered the parties to meet and present the documents to the court in a joint supplemental stipulation of facts petitioner timely submitted a copy of the school records dated date to respondent however petitioner did not provide a copy of the date los angeles court order respondent obtained a copy of the order and a copy of the date court minutes directly from the los angeles court records department petitioner and respondent met on date but could not agree on a joint supplemental stipulation because petitioner insisted that the date los angeles court order was unlawful on date respondent filed a motion to supplement the record and attached a copy of the date los angeles court order the date court minutes and a copy of the children’s school records on date petitioner submitted a motion to supplement the record and attached a copy of the identical school records but he did not include a copy of the los angeles court order or minutes this court granted respondent’s motion to supplement the record received the documents into evidence and denied petitioner’s request to supplement the record because the court had already received the school records into evidence the court then closed the record the school records dated date show that for the date through date school year f was in the fourth grade at twin lakes elementary_school and r was in the first grade at la primaria elementary_school both schools listed ms jimenez as the custodial_parent and petitioner as an additional contact discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner argued that he satisfied the elements for a burden shift however he did not produce a copy of the date los angeles court custody order and the clarifying minutes of date despite repeated requests by respondent and despite our grant of an additional days to produce the order accordingly the burden_of_proof remains with petitioner deductions including dependency_exemption deductions are a matter of legislative grace and taxpayers must satisfy the statutory requirements for claiming the deductions 503_us_79 292_us_435 specifically relevant here is that taxpayers must maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs petitioner asserted two pertinent grounds in his petition to contest respondent’s determinations he maintained a residence where the children resided for more than one-half of and he paid at least one-half of the children’s financial support during in his pretrial memorandum petitioner proposed a third ground for relief contending that in the event the court finds that ms jimenez and he had approximately the same amount of custodial time during then the court should hold that he is entitled to claim the children as dependents because he had higher adjusted_gross_income during than did ms jimenez with regard to this third contention the working families tax relief act of publaw_108_311 secs 118_stat_1169 amended sec_152 and added adjusted_gross_income as a consideration under sec_152 effective for tax years beginning after date since the year at issue is the law on which petitioner relies was not yet in effect moreover for the reasons stated below we find that for petitioner did not have approximately the same amount of custodial time as did ms jimenez a taxpayer may generally claim a dependency_exemption deduction for each dependent and as relevant here a dependent includes a son or daughter for whom the taxpayer paid over half of the child’s support during the year sec_151 c a however special rules apply for children of divorced or separated parents as in the present circumstance sec_152 in particular if a child receives over half of his support during the calendar_year from his parents where the parents are divorced or legally_separated under a decree of divorce or separate_maintenance or are separated under a written_separation_agreement the parents lived apart at all times during the last months of the calendar_year and the child is in the custody of one or both of his parents for more than one-half of the calendar_year then the child is treated as receiving over half of his support from the parent having custody for a greater portion of the calendar_year the custodial_parent and as a result the custodial_parent is entitled to the dependency_exemption deduction sec_152 114_tc_184 petitioner and ms jimenez lived under a judicial separation agreement for all of they lived apart at all times during the last months of and the children were in the custody of one or the other of the parents during accordingly petitioner and ms jimenez met the criteria for sec_152 and our analysis therefore turns to finding which parent was the custodial_parent for petitioner failed to maintain a log or a calendar to corroborate his assertion of greater custody time for example compare the result in smith v commissioner tcmemo_2006_163 where the taxpayer’s failure to corroborate his testimony with documents receipts and witnesses helped defeat the taxpayer’s claim of custody with the result in mccullar v commissioner tcmemo_2003_272 where the taxpayer’s log with detailed descriptions and multicolored inks and fonts was probative evidence of the time the taxpayer spent with his child the record before us namely the date los angeles court order petitioner’s testimony and the testimony of his mother ms zavala establishes that petitioner had custody of the children for percent of the time during the first months of the year from january through date however for the next months from date the custody arrangement swung sharply in ms jimenez’s favor the date los angeles court order granted ms jimenez custody of the children for percent of the time from date forward the school records corroborate the shift in custody additionally ms jimenez had uninterrupted custody of the children while vacationing with the children for or weeks in mexico during the summer of simple math compels us to find that for ms jimenez had custody of the children for more than one-half of for all of the foregoing reasons we find that ms jimenez was the children’s custodial_parent and petitioner was the noncustodial_parent for however an exception to the general_rule of sec_152 exists if the custodial_parent signs a written declaration stating that the custodial_parent will not claim such child as a dependent and the noncustodial_parent defined as the parent who is not the custodial_parent attaches the declaration to the noncustodial parent’s tax_return sec_152 miller v commissioner supra pincite the declaration must be made either on form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to the substance of that form miller v commissioner supra pincite petitioner did not attach form_8332 or any declaration to his tax_return he did not assert that ms jimenez signed a release and no evidence indicates that ms jimenez wanted to release the dependency_exemption deductions in fact she claimed the children as dependents on her own federal_income_tax return accordingly for the foregoing reasons we sustain respondent’s determination that petitioner is not entitled to a dependency_exemption deduction for either of the children for with respect to the child_tax_credit for a taxpayer may claim a credit against federal_income_tax of up to dollar_figure for each qualifying_child of the taxpayer sec_24 to qualify for the credit the qualifying_child must be an individual for whom the taxpayer is allowed a dependency_exemption deduction under sec_151 for the taxable_year not have attained age as of the close of the year and bear one of the prescribed relationships to the taxpayer including as pertinent here that of a son or a daughter sec_24 because we have already found that petitioner is not entitled to dependency_exemption deductions for the children in petitioner is not entitled to a child_tax_credit for either child for finally to qualify for head_of_household filing_status the taxpayer must not be married as of the close of the year have paid for more than half of the cost of maintaining a household and have maintained the household as the principal_place_of_abode for more than half of the year for a qualifying person including a son or daughter sec_2 and b because we have already found that petitioner’s residence was not the principal_place_of_abode for the children for more than half of petitioner is not entitled to head_of_household filing_status for to reflect our disposition of the issues decision will be entered for respondent
